UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2010 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-54088 Native American Energy Group, Inc. (Exact Name of registrant as specified in its charter) Delaware 65-0777304 (State or other Jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 108-18 Queens Blvd., Suite 901 Forest Hills, NY 11375 (Address of principal executive offices) (718) 408-2323 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act: ¨ Large Accelerated Filer ¨ Accelerated Filer ¨ Non-Accelerated Filer þ Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No þ As ofMarch 15, 2011, there were28,374,530 shares outstanding of the registrant’s common stock. TABLE OF CONTENTS Page PART I—FINANCIAL INFORMATION Item 1. Financial Statements. 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 22 Item 3. Quantitative and Qualitative disclosures about Market Risk. 28 Item 4. Controls and Procedures. 28 PART II—OTHER INFORMATION Item 1. Legal Proceedings. 29 Item1A. Risk Factors. 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 30 Item 3. Defaults Upon Senior Securities. 30 Item 4. (Removed and Reserved). 30 Item 5. Other Information. 31 Item 6. Exhibits. 31 Signatures 32 PART I—FINANCIAL INFORMATION Item 1. Financial Statements. NATIVE AMERICAN ENERGY GROUP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (a development stage company) September 30, December 31, (unaudited) ASSETS Current assets: Cash $ $ Prepaid expenses - Total current assets Property, plant and equipment, net Other assets: Licensing, net of accumulated amortization of $46,296 - Collateral on surety bonds Guarantee fees - Security deposits Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable and accrued expenses $ $ Capital leases and notes payable, short term Loans payable Total current liabilities Long term debt: Capital leases - Total long term debt - Commitments and contingencies Stockholders' equity (deficit): Preferred stock, par value $0.0001; 1,000,000 shares authorized, 500,000 shares issued and outstanding as of September 30, 2010 and December 31, 2009 50 50 Common stock, par value $0.001; 1,000,000,000 shares authorized, 26,214,530 and 11,030,003 shares issued and outstanding as of September 30, 2010 and December 31, 2009 Additional paid in capital Deficit accumulated during development stage ) ) Total stockholders' equity (deficit) ) Total liabilities and stockholders' equity (deficit) $ See the accompanying notes to the unaudited condensed consolidated financial statements 1 NATIVE AMERICAN ENERGY GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (a development stage company) (unaudited) From January 18, (date of inception) Three months ended September 30, Nine months ended September 30, through September 30, 2010 REVENUE $ $
